RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1656-MR
                                      AND
                              NO. 2019-CA-1665-MR


ZACHARY LAMAR TAYLOR                                                  APPELLANT



                 APPEAL FROM WARREN CIRCUIT COURT
v.                 HONORABLE JOHN R. GRISE, JUDGE
                ACTION NOS. 00-CR-00638 & 01-CR-00022-002



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Zachary Lamar Taylor (“Appellant”) appeals from an

order of the Warren Circuit Court denying his motion to alter, amend, or vacate a

sentence pursuant to Kentucky Rules of Civil Procedure (“CR”) 60.02. Appellant

argues that the circuit court erred in failing to conduct a plea colloquy and in
subjecting him to a period of conditional discharge. He also maintains that the

Kentucky Department of Corrections violated the separation of powers doctrine1

by imposing a three-year period of conditional discharge. For the reasons

addressed below, we find no error and affirm the order on appeal.

                       FACTS AND PROCEDURAL HISTORY

                On October 11, 2000, Appellant was indicted in Case No. 00-CR-

00638 on one count of rape in the first degree.2 On January 17, 2001, he was

indicted in Case No. 01-CR-00022-002 on charges of rape in the second degree,

rape in the third degree, and two counts of unlawful transaction with a minor in the

second degree.3 Appellant pled guilty to all charges in return for a recommended

sentence of 20 years.

                On November 6, 2001, judgment was entered on the plea, and

Appellant was sentenced to 30 years in prison. The sentence was probated for five

years. Thereafter, Appellant’s probation was revoked, and he was ordered to serve

the 30-year sentence. Appellant then persuaded the circuit court to reduce the




1
    KY. CONST. §§27-28.
2
    Kentucky Revised Statutes (“KRS”) 510.040.
3
    KRS 510.050, KRS 510.060, and KRS 530.065.



                                             -2-
sentence to 20 years in prison in accordance with the plea agreement. The 20-year

sentence was affirmed on appeal by a panel of this Court.4

                 After serving his sentence, Appellant was released from incarceration.

On September 7, 2018, he was charged with a new offense of trafficking in a

controlled substance in the first degree.5 On October 9, 2019, he entered a guilty

plea on the trafficking charge in Warren Circuit Court Case No. 18-CR-01090 and

apparently was sentenced to one year in prison to be served consecutively with any

other sentence.6

                 On March 21, 2019, Appellant, pro se, sent a letter to the Warren

Circuit Court asserting that he had been improperly subjected to a three-year

conditional discharge stemming from the 2001 criminal judgment. It appears from

the parties’ written arguments that the Kentucky Department of Corrections

imposed an additional term of imprisonment in the 2001 case because Appellant

violated his three-year conditional discharge when committing the 2019 offense.

Appellant received appointed counsel, who moved to alter or amend the 2001

sentence via CR 60.02. Appellant argued that the 2001 judgment was not subject




4
 Taylor v. Commonwealth, No. 2007-CA-000805-MR, 2008 WL 275116 (Ky. App. Feb. 1,
2008).
5
    KRS 218A.1412.
6
    The record in that proceeding is not before us.

                                                  -3-
to conditional discharge or, in the alternative, that the statutory imposition of

conditional discharge at the time of the 2000 and 2001 offenses was not applicable.

                 The matter proceeded in the Warren Circuit Court, resulting in an

October 7, 2019 order denying the CR 60.02 motion. The court determined in

relevant part that whether applying the “old” or “new” versions of KRS 532.0437

to the 2000 and 2001 offenses, conditional discharge was applicable as a matter of

law. The court went on to find that the Kentucky Department of Corrections did

not violate the separation of powers doctrine by revoking the period of conditional

discharge, because such revocation was required by the version of KRS 532.043 in

effect when Appellant committed the first-degree rape offense. This appeal

followed.

                             ARGUMENTS AND ANALYSIS

                 Appellant, pro se, argues that the Warren Circuit Court abused its

discretion in denying his motion for CR 60.02 relief. He argues that the circuit

court improperly failed to conclude that the 2001 trial court did not conduct a plea

colloquy when accepting his guilty plea and that this constitutes reversible error.

Appellant also asserts that the circuit court wrongly found him subject to a three-

year conditional discharge for sexual offenses because the 2001 judgment made no

mention of a conditional discharge. Lastly, Appellant argues that the Kentucky


7
    The “new” version took effect on July 14, 2000.

                                                -4-
Department of Corrections violated the separation of powers doctrine in imposing

the three-year period of conditional discharge. In sum, Appellant seeks an Opinion

reversing and remanding the Warren Circuit Court’s order denying his motion for

CR 60.02 relief.

             The standard of review as to a trial court’s denial of a CR 60.02

motion is whether the court abused its discretion. Stoker v. Commonwealth, 289

S.W.3d 592, 596 (Ky. App. 2009). “The test for abuse of discretion is whether the

trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             On the question of whether Appellant was improperly denied a plea

colloquy at the time of the 2001 judgment and sentence, we find no error. This

argument should have been raised, if at all, via Kentucky Rules of Criminal

Procedure (RCr) 11.42. Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky.

1983). Arguendo, even if this matter were properly before us, the record amply

demonstrates that the circuit court conducted a plea colloquy to ensure that

Appellant’s plea was voluntarily, knowingly, and intelligently made. We find no

error.

             The next question for our consideration is whether the Warren Circuit

Court erred in concluding that the version of KRS 532.043 in effect at the time of

Appellant’s 2000 and/or 2001 offenses required the application of a period of


                                         -5-
conditional discharge. This question is disposed of by Jones v. Commonwealth,

200 S.W.3d 495, 496-97 (Ky. App. 2006), in which a panel of this Court addressed

the question of whether a three-year period of conditional discharge was required

for a 2001 sex offense. The Court stated:

                    While a former version of KRS 532.043 provided
             that “any person convicted of, pleading guilty to, or
             entering an Alford plea to a felony [sex] offense . . . shall
             be sentenced to a period of conditional discharge[,]” the
             amended version (pursuant to which Jones was
             sentenced) provided that the felon “shall be subject to a
             period of conditional discharge[.]” . . . Under the
             amended version of the statute, a three-year period of
             conditional discharge was not imposed by the trial court
             as a part of Jones’s sentence. Instead, upon her
             conviction as a sex offender sentenced in 2001, Jones
             automatically became subject to the period of conditional
             discharge as a matter of law. Therefore, the omission of
             any mention of the statute or of its requirements in the
             court’s written judgment is not erroneous. Jones is
             bound by its provisions.


Id. (emphasis in original).

             In the matter before us, Appellant, like Jones, committed a sex offense

and was subject to a judgment and sentence in 2001. By operation of KRS

532.043, and because he committed a sex offense, Appellant was subject to a

three-year conditional discharge as a matter of law. This is true even though the

judgment did not recite the conditional discharge as part of the sentence. Jones,




                                          -6-
200 S.W.3d at 496-97. The Warren Circuit Court properly so concluded, and we

find no error.

             Lastly, Appellant argues that the Kentucky Department of Corrections

violated the separation of powers doctrine by imposing the three-year period of

conditional discharge, which usurped the authority of the judiciary. The focus of

his argument on this issue is that it is unlawful and violative of Kentucky

Constitution sections 27 and 28 for the Kentucky Department of Corrections to

impose a conditional discharge on Appellant when the judgment and sentence did

not impose the conditional discharge.

             The Kentucky Supreme Court has found the imposition of conditional

discharge by the Kentucky Department of Corrections not to be violative of the

separation of powers doctrine because the three branches of government properly

work in concert to effect criminal justice. See Jones v. Commonwealth, 319

S.W.3d 295, 299-300 (Ky. 2010). “Once a prisoner is turned over to the

Department of Corrections for execution of the sentence, the power to determine

the period of incarceration passes to the executive branch.” Id. at 300 (citation

omitted). The circuit court properly so concluded, and we find no error.

                                  CONCLUSION

             Appellant’s argument as to the plea colloquy should have been

brought, if at all, by way of RCr 11.42. Even if that argument were properly


                                         -7-
before us, we would find no error because the record demonstrates that he received

a full plea colloquy at the time of the judgment and sentence. Further, KRS

532.043 mandated a three-year period of conditional discharge by operation of law,

and the imposition of the conditional discharge did not violate the separation of

powers doctrine. As noted above, this is true even though the judgment and

sentence did not expressly order conditional discharge, as conditional discharge

was a legislative rather than judicial prerogative. For these reasons, we affirm the

order of the Warren Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Zachary Lamar Taylor, pro se               Daniel Cameron
LaGrange, Kentucky                         Attorney General of Kentucky

                                           Todd D. Ferguson
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -8-